Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sharon Thomas appeals the district court’s order granting the defendants’ motion for reconsideration and dismissing her complaint in part for failing to state a claim and in part for failing to timely serve process. We have reviewed the record and find no reversible error. Accordingly, we grant Thomas leave to proceed in for-ma pauperis and affirm for the reasons stated by the district court. Thomas v. North Carolina, No. 3:12-cv-00038-FDW, 2013 WL 566481 (W.D.N.C. Feb. 13, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.